Case: 11-15332         Date Filed: 08/07/2012   Page: 1 of 3




                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15332
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 2:11-cv-00050-LGW-JEG



SUNTRUST BANK,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

versus

RAYMOND HARRIS, SR.,
MARY C. HARRIS,

llllllllllllllllllllllllllllllllllllllll                              Defendants-Appellants.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (August 7, 2012)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
                 Case: 11-15332        Date Filed: 08/07/2012       Page: 2 of 3



       This case began in the Magistrate Court of Glynn County, Georgia, when

Suntrust Bank sought two dispossessory warrants as the result of the foreclosure

sales of two properties owned by Raymond and Mary Harris. The Harrises

responded by removing the case to the United States District Court for the

Southern District of Georgia and seeking a stay of eviction. Suntrust moved the

District Court to remand the case, since the Magistrate Judge had already granted

Suntrust the warrants it had requested. The District Court granted the motion and

remanded the case to the Magistrate Court on the ground that the Harrises failed to

allege facts supporting federal jurisdiction and the court therefore lacked the

authority to review the final state court decision. Order dated August 4, 2011.

The District Court then awarded Suntrust the “costs and attorney’s fees” it

incurred as a result of the Harrises’ groundless removal of the case. Id.

       On August 6, 2011, the Harrises filed with the District Court a notice that

they were appealing the August 4 order to the “Court of Appeals of Georgia.”1

Then, on August 15, 2011, the Harrises moved the District Court to vacate its

August 4 order.


       1
          The notice of appeal is styled “Motion for Reconsideration and the Right to Appeal to
the 11th Circuit.” It states that “Notice is given that Defendants . . . appeal[ ] to the Court of
Appeals of Georgia from the judgment of the Trial Court entered on the August 4, 2011, as
anticipated.”

                                                 2
              Case: 11-15332     Date Filed: 08/07/2012   Page: 3 of 3

      The appeal of the August 4 remand order to the Court of Appeals of Georgia

somehow wound up in this court, and, on October 7, 2011, this court dismissed the

appeal because the remand order was not final and appealable. See 28 U.S.C. §

1447(c) and (d). Then, on October 28, 2011, the District Court entered an order

stating that the case had been closed since the issuance of the remand order on

August 4, and that the case would not be reopened. The Harrises timely appealed

the October 28 order.

      The October 28 order did nothing more than recite that the Harrises had

filed several motions following the issuance of the remand order on August 4,

including the August 15 motion to vacate that order, and state that the case had

been “closed.” Because the court was treating the case as closed, it did not rule on

the motion to vacate. The question for us is whether to vacate the October 28

order and remand the case with the instruction that the District Court rule on the

August 15 motion to vacate. The August 15 motion to vacate is patently baseless.

A remand would result in the denial of the motion, and perhaps another appeal.

Rather than putting the parties through the additional expense this would entail,

we choose to end the matter here and affirm the October 28 order.

      AFFIRMED.




                                         3